NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               TERRY KENNINGTON,
                    Petitioner,

                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2011-3192
              __________________________

   Petition for review of the Merit Systems Protection
Board in Case No. DE1221100502-W-1.
              ___________________________

             Decided: December 13, 2011
             ___________________________

   TERRY KENNINGTON, of Salt Lake City, Utah, pro se.

   MICHAEL A. CARNEY, General Attorney, Office of the
General Counsel, Merit Systems Protection Board, of
Washington, DC, for respondent. With him on the brief
were JAMES M. EISENMANN, General Counsel, and KEISHA
DAWN BELL, Deputy General Counsel.
             __________________________
KENNINGTON   v. MSPB                                      2


 Before BRYSON, CLEVENGER, and LINN, Circuit Judges.
PER CURIAM.

                         DECISION

    Petitioner Terry Kennington appeals from a decision
of the Merit Systems Protection Board dismissing his
individual right of action (“IRA”) appeal for lack of juris-
diction. We affirm.

                       BACKGROUND

    Mr. Kennington was employed as a Supervisory Data
Transcriber by the Internal Revenue Service from Janu-
ary to June of 2009. Early in his employment, Mr. Ken-
nington attended an introductory meeting with other
employees during which he claimed that he had previ-
ously worked as a psychic; that he could communicate
with angels, God, and Jesus; that he had visions; that he
was a very religious person; and that he was not married.
Subsequently, his superiors instructed him not to discuss
such topics with other employees.

    In late May 2009, Mr. Kennington sent several emails
to members of the agency’s criminal investigation unit in
which he identified several companies that he believed
were evading taxes or otherwise violating the law. The
companies identified were private entities, one of which
was a former employer of Mr. Kennington. Mr. Kenning-
ton claims that on June 17, 2009, he disclosed to his
supervisor that he had sent those emails; he also dis-
closed that he felt that he was being harassed and dis-
criminated against in various ways, including by being
prohibited from discussing his religious beliefs with other
employees. The next day, Mr. Kennington’s employment
was terminated because of inappropriate behavior and
3                                      KENNINGTON   v. MSPB


disruptive comments. His termination letter identified
three occasions on which Mr. Kennington had made
inappropriate comments or engaged in disruptive behav-
ior.

    On December 4, 2009, Mr. Kennington filed a com-
plaint with the Office of Special Counsel (“OSC”) regard-
ing his termination. In the letter, he alleged that he had
been terminated because of the emails he sent to the
criminal investigation unit and because he had filed
discrimination complaints against the agency. On May
19, 2010, the OSC notified Mr. Kennington that it was
closing its investigation into his allegations because he
had failed to respond to a request for additional informa-
tion. The OSC advised him at that time that he could
seek corrective action from the Merit Systems Protection
Board based on his allegation that he was subjected to
reprisal for whistleblowing.

    Mr. Kennington subsequently filed an IRA appeal
with the Board pursuant to 5 U.S.C. § 1221(a) alleging
violations of the Whistleblower Protection Act (“WPA”).
The essence of his claim was that he had been terminated
because of the emails he sent to the criminal investigation
unit and that he had been discriminated against on the
basis of sex and religion. The administrative judge who
was assigned to Mr. Kennington’s case determined that
the Board did not have jurisdiction over his claims. After
the full Board denied Mr. Kennington’s petition for re-
view, he sought review by this court.

                       DISCUSSION

   To establish that the Merit Systems Protection Board
had jurisdiction over his IRA appeal, Mr. Kennington was
required (1) to show that he had exhausted his adminis-
KENNINGTON   v. MSPB                                    4


trative remedies before the OSC and (2) to make non-
frivolous allegations that he made a protected disclosure
and that the disclosure contributed to the agency’s deci-
sion to remove him. Yunus v. Dep’t of Veterans Affairs,
242 F.3d 1367, 1371 (Fed. Cir. 2001). Mr. Kennington
presents several arguments on appeal. We reject each of
them.

    1. Although Mr. Kennington contends that the Board
improperly determined that he did not make protected
disclosures of abuse of authority by agency officials, the
Board determined that it lacked jurisdiction over that
claim because Mr. Kennington had not presented it to the
OSC. Allegations not first presented to the OSC must be
dismissed for lack of jurisdiction. Ellison v. Merit Sys.
Prot. Bd., 7 F.3d 1031, 1037 (Fed. Cir. 1993). Because Mr.
Kennington has not shown that he presented his claim
regarding disclosures of abuse of authority to the OSC, we
uphold the Board’s dismissal order.

    Mr. Kennington also contends that he reported viola-
tions of the Restructuring and Reform Act of 1998, and
that those reports constituted protected disclosures under
the WPA. It appears that Mr. Kennington is raising this
claim for the first time before this court and that it was
not presented to the OSC. Accordingly, that claim also
must be dismissed for lack of jurisdiction.

    2. Mr. Kennington maintains that his emails to the
agency’s criminal investigations unit were protected
disclosures under the WPA. The Board held that those
disclosures were not protected because they concerned
private entities and did not involve any governmental
conduct. The Board’s ruling on that point is consistent
with the language of the WPA and decisions by the Board
applying the statute. See, e.g., Voorhis v. Dep’t of Home-
5                                       KENNINGTON   v. MSPB


land Sec., 116 M.S.P.R. 538, 551 (2011); Ivey v. Dep’t of
the Treasury, 94 M.S.P.R. 224, 229 (2003). The Board
properly rejected Mr. Kennington’s claim with regard to
those disclosures.

    3. Mr. Kennington next asserts that the Board erro-
neously determined that it lacked jurisdiction over his
constitutional claims of freedom of speech and religion.
The Board has held, however, that “allegations that the
agency violated the First Amendment . . . may not be
heard in the context of an IRA appeal.” See Van Ee v.
Envtl. Prot. Agency, 64 M.S.P.R. 693, 699 (1994). Because
such claims do not fall within the scope of the WPA, the
Board did not err in dismissing Mr. Kennington’s First
Amendment claims for lack of jurisdiction.

     4. In a supplemental letter to this court dated Sep-
tember 2, 2011, Mr. Kennington argued that the agency
violated his rights to due process and equal protection by
restricting his speech regarding his religious beliefs.
Those claims apparently were not presented to the OSC
or to the Board, but in any event those claims—like Mr.
Kennington’s First Amendment claims—do not fall within
the scope of an IRA appeal, which is limited to personnel
actions taken in reprisal for protected disclosures. See
Marren v. Dep’t of Justice, 51 M.S.P.R. 632, 637 (1991),
aff’d, 980 F.2d 745 (Fed. Cir. 1992) (Table). In sum, Mr.
Kennington has not shown that the Board committed
error in dismissing his IRA appeal for lack of jurisdiction.

    No costs.

                       AFFIRMED